Exhibit 10.1
SECOND AMENDMENT TO LOAN AGREEMENT
THIS SECOND AMENDMENT TO LOAN AGREEMENT dated as of September 30, 2010 (the
“Second Amendment”), is by and between IPG PHOTONICS CORPORATION, a Delaware
corporation with a principal place of business at 50 Old Webster Road, Oxford,
Massachusetts 01540 (the “Borrower”) and BANK OF AMERICA, N.A., a national
banking association with an office at 100 Front Street, Worcester, Massachusetts
01608 (the “Bank”).
WITNESSETH:
WHEREAS, the Borrower and the Bank entered into a Loan Agreement dated as of
June 4, 2008, as amended by a First Amendment to Loan Agreement dated as of
February 25, 2010 (together, the “Agreement”); and
WHEREAS, the Borrower and the Bank have agreed to certain modifications to the
Agreement, subject to the terms and conditions of this Second Amendment.
NOW, THEREFORE, in consideration of the agreements contained in this Second
Amendment and in the Agreement, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower and the
Bank agree as follows:
A. Amendments to the Agreement.
     1. Definitions. (a) The following defined terms are added to Article 1.0 of
the Agreement:
““Amendment Date” means September 30, 2010.
“Net Cash” mean the sum of cash, cash equivalents and marketable securities less
Funded Debt.
“Restricted Payment” means any dividends, or make any other payment or
distribution by a person on account of its capital stock or the capital stock of
a subsidiary.”
     The definitions of “EBITDA”, “Funded Debt”, “Maturity Date”, “Revolving
Credit Termination Date” and “Swap Contract” set forth in Article 1.0 of the
Agreement are restated to read as follows:
““EBITDA” means, for any applicable fiscal period, calculated on a consolidated
basis, net income less income or plus loss from discontinued operations and
extraordinary items, plus income taxes, plus interest, plus accrued interest
with respect to any put or call rights of the Borrower, plus depreciation,
depletion, amortization and other non-cash charges, all as determined in
accordance with GAAP.

 



--------------------------------------------------------------------------------



 



“Funded Debt” means the sum of all Indebtedness for borrowed money of the
Borrower on a consolidated basis (including, without limitation, all
Obligations) net of inter-company indebtedness.
“Maturity Date” means, with respect to the Term Note, June 30, 2015 or such
later date as is agreed to by the Bank in a written instrument executed by a
duly authorized officer of the Bank.
“Revolving Credit Termination Date” means, with respect to the Revolving Credit
Note, June 30, 2015 or such other date as is agreed to by the Bank in a written
instrument executed by a duly authorized officer of the Bank, provided that the
Borrower may elect to terminate this Agreement upon at least fifteen (15) days
prior written notice to the Bank and full, final and indefeasible payment of all
the then outstanding Obligations.”
“Swap Contract” means an interest rate swap agreement with respect to the Term
Note to be entered into by the Borrower no later than October 15, 2010, in a
form and with a counterparty acceptable to the Bank it its sole discretion.””
     2. Credit Facilities. Section 2.07 of the Agreement is restated to read as
follows:
“2.07 Revolving Credit Facility Fee.
The Borrower shall pay to the Bank, quarterly in arrears, as of the last day of
each and every calendar quarter, a fee calculated at an annual rate based upon a
360-day year for the actual number of days outstanding, for each quarter, based
on a percentage of the average unused portion of the Revolving Credit Loan
Commitment (the “Revolving Credit Facility Fee”). Notwithstanding the foregoing,
the percentage to be used in calculation of the Facility Fee shall increase or
decrease based upon the ratio of Funded Debt to EBITDA, as follows:

          Ratio of Funded Debt to EBITDA   Unused Facility Fee
less than 1.0 to 1.0
    .25 %
equal to or greater than 1.0 to 1.0, but less than 1.5 to 1.0
    .30 %
equal to or greater than 1.5 to 1.0
    .35 %” 

     3. Restricted Distributions. Section 5.02(F) of the Agreement is restated
to read as follows:

2



--------------------------------------------------------------------------------



 



(F) Neither the Borrower nor any Subsidiary (other than a wholly owned
Subsidiary of the Borrower) will declare or pay any Restricted Payment if, at
the time of both declaration and payment of such Restricted Payment and
immediately after giving effect to the payment thereof:
     (i) an Event of Default shall have occurred and be continuing; and
     (ii) either (a) the Net Cash of Borrower shall be less than $30,000,000 and
the ratio of Funded Debt to EBITDA shall be less than 1.50:1.00, or (b) the Net
Cash of Borrower shall be less than $40,000,000 and the ratio of Funded Debt to
EBITDA shall be equal to or greater than 1.50:1.00.
Notwithstanding the foregoing, the provisions set forth in the immediately
preceding paragraph shall not prohibit:

  (a)   The payment of any dividend within sixty (60) days after the date of
declaration of such dividend if the payment of such dividend would have been
permitted on the date of declaration;     (b)   the acquisition of any shares of
capital stock of the Borrower or its Subsidiaries either (A) to the extent that
such exchange shall be for shares of capital stock of the Borrower or
(B) through the application of net proceeds of a substantially concurrent sale
for cash (other than to a Subsidiary of the Borrower) of shares of capital stock
of the Borrower; or     (c)   repurchases by the Borrower of capital stock of
the Borrower from current or former officers, directors, employees and
consultants of the Borrower or any of its Subsidiaries or their authorized
representatives upon the death, disability or termination of employment of such
employees or termination of their seat on the board of the Borrower, or pursuant
to the terms of any agreement under which such capital stock was issued or any
agreement with respect to such consulting arrangement, in an aggregate amount
not to exceed $1,000,000 in any calendar year and not to exceed $5,000,000 in
the aggregate during the term of the Loans.

B. Representations and Warranties. The Borrower hereby represents and warrants
that:
     1. No Event of Default pursuant to the Agreement has occurred and is
continuing, and no event has occurred and is continuing that, but for the giving
of notice or the passage of time or both, would constitute an Event of Default;
     2. No material adverse change has occurred in the business prospects,
financial condition, or results of operations of the Borrower since the most
recent financial statements provided to the Bank through the date hereof; and

3



--------------------------------------------------------------------------------



 



     3. Except as has been disclosed to the Bank by the Borrower in writing on
or before the date hereof, each of the representations, warranties and covenants
contained in the Agreement is true and correct in all respects as if made on and
as of the date hereof except to the extent any such representation and warranty
pertains to a specific date other than the date hereof.
C. Ratification of Obligations. All Obligations of the Borrower to the Bank are
hereby ratified and confirmed. The Agreement, as amended hereby, shall remain in
full force and effect pursuant to its terms and provisions as set forth therein.
This Second Amendment shall not extinguish, terminate or impair any of the
Obligations of the Borrower, whether under the Agreement, the Notes or
otherwise. This Second Amendment does not, and shall not be construed so as to
subordinate, release or impair the priority of any mortgage, security interests
or liens held by the Bank on any assets of the Borrower.
D. Facility Fee. In consideration of the accommodations provided to the Borrower
by the Bank as set forth in this Second Amendment, the Borrower agrees to pay to
the Bank, contemporaneously with execution of this Second Amendment, a facility
fee in the amount of $100,000.00 (the “Facility Fee”).
E. Bringdown. The Borrower hereby certifies to the Bank that:
     1. since June 4, 2008 (the “Closing Date”) to and including the date
hereof, there have been no amendments to or changes in the Articles of
Incorporation, Foreign Corporation Certificate or By-Laws of the Borrower as
attached to the Secretary’s Certificate dated the Closing Date and delivered to
the Bank on or about the Closing Date;
     2. nothing has occurred which would lead the Secretary of the State of
Delaware or the Secretary of The Commonwealth of Massachusetts to refuse to
issue a certificate of legal existence and good standing and a certificate of
good standing, respectively, as of the date of this Second Amendment;
     3. all taxes required to be paid or withheld and deposited by the Borrower
as of the date of this Second Amendment have been paid or withheld; and
     4. the resolutions adopted by the Borrower and attached to the Secretary’s
Certificate dated the Closing Date and delivered to the Bank on or about the
Closing Date have not been rescinded or amended, remain in full force and effect
and apply to this Second Amendment.
F. Acknowledgement. The Borrower hereby acknowledges and agrees that it knows of
no claim, cause of action, defense, right of setoff or recoupment or
counterclaim against the Bank with respect to the Agreement, the Notes, the
Obligations or any related loan documents as of the date hereof.
G. Continued Effectiveness. The Agreement, as hereby amended, and shall remain
in full force and effect pursuant to its terms and provisions as set forth
therein.

4



--------------------------------------------------------------------------------



 



H. Capitalized Terms. All capitalized terms not otherwise defined herein shall
have the same meanings set forth in the Agreement.
IN WITNESS WHEREOF, each of the parties hereto have duly caused this Second
Amendment to be executed by its duly authorized representative as a sealed
instrument as of the day and year first above written.

                          IPG PHOTONICS CORPORATION    
 
               
/s/ Kacey L. Richards 
      By:  
/s/ Timothy P.V. Mammen  
   
Witness
          Timothy P.V. Mammen,    
 
          Vice President and Chief Financial Officer    
 
                        BANK OF AMERICA, N. A.    
 
               
/s/ Todd Mandella 
      By:   /s/ John B. Desmond     
Witness
          John B. Desmond,    
 
          Senior Vice President    

THE COMMONWEALTH OF MASSACHUSETTS
Worcester, ss.
     On this 30th day of September, 2010, before me, the undersigned notary
public, personally appeared Timothy P.V. Mammen, Vice President and Chief
Financial Officer of IPG Photonics Corporation, proved to me through
satisfactory evidence of identification, which was o photographic identification
with signature issued by a federal or state governmental agency, o oath or
affirmation of a credible witness, ý personal knowledge of the undersigned, to
be the person whose name is signed on the preceding document, and acknowledged
to me that he signed it voluntarily for its stated purpose as Vice President and
Chief Financial Officer of IPG Photonics Corporation.
/s/ Cornelia J. Couture                
Notary Public
My Commission Expires:

5